Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the limitation "an air flow groove that is a through opening extending through", in the penultimate paragraph of the claim.  The limitation should recite “through-opening” to clearly set forth that a design feature of the groove is being defined, and not an action.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “such that the first extending portion overlaps the second extending portion” in the last line of the claim.  This limitation fails to clearly and positively define the structure of the extending portions and the structural cooperative relationship between the first and second extending portions. In light of the specification, the first extending portion (which appears to be first groove portion 231 or 232) of the space (defined by groove 230), perpendicular to the lateral (right/left) direction (US 2022/0055507, ¶ [0071]), is offset from the second extending portion (which appears to be an edge) of the first engageable protruding portion (140).  Therefore, the extending portions do not overlap (or extend over so as to partly cover each other); and it is noted that the written description is silent on the recitations “overlap” and “extending portion”.
Claims 21, 23-26 and 30 recite an “overlap” between various features of the invention. Since the specification is silent on which features of the invention meet the limitations for “extending portion”, these claims also fail to clearly and positively define the structure of the extending portions and the structural cooperative relationship between the first and second extending portions as they relate to the “overlap” claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2016/0207431).
Claim 1- Abe discloses a seat, comprising a seat pad (200) including an air flow passage (211, 221), and a blower (¶ 52) connected to the air flow passage; wherein the seat pad comprises: a pad body (210), and a cover member (20, 220), the pad body having an occupant-side surface (upper surface), and the cover member being disposed on the occupant-side surface of the pad body to form the air flow passage between the pad body and the cover member (fig. 11-12); wherein the cover member comprises a first cover member (220) and a second cover member (20).
the first cover member has an occupant-side surface (upper surface) and a reverse-side surface (lower surface) opposite to the occupant-side surface of the first cover member, and the second cover member has an occupant-side surface (upper surface) and a reverse- side surface (lower surface) opposite to the occupant-side surface of the second cover member.
a first engageable recess portion (11) recessed leftward or rightward as viewed from an occupant side is provided at the pad body, wherein a first engageable protruding portion protruding leftward or rightward (from the first slot 221A) as viewed from the occupant side is provided at the first cover member (the left portion of the member 220 protrudes leftward from the center portion that is defined by the air vent slot 221 in fig. 11), the first engageable protruding portion (highlighted in the black oval below) being fitted in the first engageable recess portion (highlighted in the black circle below).

    PNG
    media_image1.png
    118
    209
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    175
    171
    media_image2.png
    Greyscale

the first cover member (220) is disposed on the occupant-side surface (upper surface) of the pad body (210) and is fixed to the pad body (fig. 12), and the second cover member (20) is disposed on the occupant-side surface of the first cover member, wherein the second cover member is configured to cover the first engageable protruding portion fitted in the first engageable recess portion (11), and is fixed to the first cover member and to the pad body. 
the first cover member (220) has an air flow groove (221) that is a through-opening extending through the occupant-side surface and the reverse-side surface of the first cover member, wherein a space defined by the airflow groove has a first extending portion (221A) in a predetermined direction that is perpendicular to a lateral (right/left) direction as viewed from the occupant side, and the first engageable protruding portion (the left portion highlighted in oval above) fitted in the first engageable recess portion has a second extending portion (a left edge) in the predetermined direction, such that the first extending portion (221A) is substantially aligned with the second extending portion (left edge of the left portion highlighted).  

Claim 21- Abe discloses the seat according to claim 1, wherein the pad body (210) has a reverse-side surface (under side) opposite to the occupant-side surface (upper surface) of the pad body and a first ventilation hole (211) that is a through opening extending through the occupant-side surface and the reverse-side surface of the pad body (¶ 85), and wherein a space defined by the first ventilation hole in the pad body has a third extending portion (left edge) in the predetermined direction (fore/aft), such that the third extending portion is substantially aligned (parallel) to the second extending portion.  
Claim 27- Abe discloses the seat according to claim 1, wherein the seat pad (200) includes right and left tuck-in grooves (1C) configured to allow an outer skin material to be tucked therein (fig. 12), wherein the first engageable protruding portion and the first engageable recess portion (11) are disposed laterally inward of the tuck-in grooves.  
Claim 28- Abe discloses the seat according to claim 1, further comprising a duct (not shown) through which the blower and the air flow passage communicate with each other (¶ 2, 55), such that air flowing from the blower through the duct and the air flow passage is ejected out through an occupant-side surface of the seat pad toward a seated occupant (¶ 52).  
Claim 29- Abe discloses the seat according to claim 1, further comprising an outer skin material (2) with which the seat pad is covered; wherein the outer skin material is made of a material having air permeability, or has ventilation holes through which air ejected out from the seat pad is allowed to pass (¶ 52).

Claim 30- Abe discloses a method of assembly of a seat, comprising: 
providing a pad body (210), a first cover member and a second cover member (20, 220), wherein a first engageable recess portion (11) recessed as viewed from an occupant side is provided at one of the pad body or the first cover member, and a first engageable protruding portion protruding leftward or rightward (from the first slot 221A) as viewed from the occupant side is provided at the other one of the pad body or the first cover member, the first cover member has an air flow groove (221) that is a through opening extending through an occupant-side surface and a reverse-side opposite to the occupant-side surface of the first cover member (¶ 85); 
placing the first cover member on an occupant-side surface of the pad body while fitting the first engageable protruding portion (the left portion of the member 220 protrudes leftward from the center portion that is defined by the air vent slot 221 in fig. 11) in the first engageable recess portion (11) in such position that a space defined by the air flow groove in the first cover member has a first extending portion (221A) in a predetermined direction (fore/aft) perpendicular to a lateral direction (left/right) as viewed from the occupant side, and the first engageable protruding portion fitted in the first engageable recess portion has a second extending portion (left edge) in the predetermined direction such that the first extending portion is substantially aligned with the second extending portion, and fixing the first cover member to the pad body; 
(with reference to fig. 1 & 11-12) placing the second cover member on an occupant-side surface of the first cover member in such a manner that the first engageable protruding portion fitted in the first engageable recess portion is covered with the second cover member, and fixing the second cover member to the first cover member and to the pad body to thereby form a seat pad including the air flow passage; and 
connecting a blower to the air flow passage (¶ 2, 52, 55).

  
 
 Allowable Subject Matter
Claims 22-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636